This case was docketed in this court on April 14, 1913, and was submitted on July 5, 1915, and the plaintiff in error filed his brief on June 18, 1915, but no service thereof was made on the defendants in error, as required by rule 7 of this court. On July 27, 1915, an order was made, directing the plaintiff in error to serve the briefs on the defendants in error in 10 days, and the record in the clerk's office shows that *Page 187 
notice of this order was given to the plaintiff in error on the same day. This order has not been observed by the plaintiff in error, and no service of the briefs has been made.
We therefore recommend that the brief of the plaintiff in error be stricken from the files, and the appeal dismissed.
By the Court: It is so ordered.